Citation Nr: 1503475	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include residuals of a stroke.

2.  Entitlement to service connection for kidney disease, as secondary to residuals of a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Appellant served with the North Carolina National Guard from August 1975 to August 1981, with a period of active duty for training from January 1976 to May 1976.  He also had other periods of active duty for training from 1977 to 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a September 2012 decision, the Board denied the claims on appeal.  The Appellant subsequently appealed, and the Court, in a March 2013 order, remanded the claims pursuant to a Joint Motion for Remand. The matter was then remanded by the Board in December 2013 and August 2014, for further development.  The matter has now been returned to the Board for further appellate review.

The Appellant testified at an August 2009 hearing held at the RO before the Board.  While the matter was pending, the Veterans Law Judge who conducted the hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Because the Veterans Law Judge who conducted the August 2009 hearing has since retired, he cannot participate in the adjudication of the Appellant's claim.  As such, in December 2014, the Board sent the Appellant a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In December 2014, the Appellant responded that he does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

The Board has reviewed the Appellant's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Appellant's pending claims, the Board's August 2014 remand directed that a VA neurological examination be conducted.  The examiner was asked to offer opinions as to a) whether it was at least as likely as not that the Appellant has current residuals of a head injury after falling off a tanker during service between 1976 and 1978; b) whether it was at least as likely as not that the Appellant's cerebral vascular accident in 1997 is etiologically related to the head injury that occurred between 1976 and 1978; and c) whether it was at least as likely as not that the Appellant has kidney disease due to a cerebral vascular accident in 1997.  The Appellant was afforded a VA examination in September 2014.  The examiner conducted an initial evaluation of residuals of traumatic brain injury (TBI) examination and found that the Appellant does not have or has ever had a TBI or any residuals of a TBI.  The examiner then provided an opinion that the "condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The rationale provided was that it was unlikely that a remote head injury 20 years earlier would have contributed to the Appellant's stroke, and that current medical literature does not support such as association.  The examiner also added that there was no evidence of record of a head injury in service.  The examiner did not offer an opinion regarding the kidney condition because the medical opinion regarding the stroke was not favorable.

The Board finds that the September 2014 VA opinion is inadequate.  First, as to whether it was at least as likely as not that the Appellant has current residuals of a head injury after falling off a tanker between 1976 and 1978, the examiner did not answer that question, and only noted  "opinion from general remarks."  Second, when asked to opine whether it was at least as likely as not that the Appellant's cerebral vascular accident in 1997 was related to the head injury that occurred between 1976 and 1978, the examiner incorrectly stated that the condition claimed is less likely than not "proximately due to or the result of the Veteran's service connected condition."  In addition, the examiner included as part of his rationale that there was no evidence of a head injury in service, but failed to consider the Appellant's statements regarding suffering a head injury in service.  The examiner also failed to consider the May 2006 buddy statement from C.H., who stated that he served with the Appellant and that the Appellant fell off a tank and hurt his head, and the July 2007 statement from the Appellant's aunt, who stated that in 1976, she went to the hospital to see the Appellant, who had suffered a head injury.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds the September 2014 VA examination to be inadequate, and remand is required for a new examination.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Appellant to be examined by a neurologist to determine the nature and etiology of his claimed residuals of a head injury, to include residuals of a stroke.  Based on a review of the entire record, examination of the Appellant, and any tests or studies deemed necessary, the examiner should respond to the following:

(a)  Whether the Appellant has any current residuals of a head injury, to include his 1997 cerebral vascular accident, that are at least as likely as not (50 percent probability or greater) caused or aggravated beyond the natural progression by a head injury resulting from falling off a tanker during service between 1976 and 1978.  Complaints such as headaches and dizziness must be addressed.

(b)  If so, then the examiner is asked to provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Appellant has a kidney disease that is related to his 1997 cerebral vascular accident.   

The examiner should consider the Appellant's lay statements, including his statements regarding suffering a head injury in service.  The examiner must consider that the Appellant is competent to describe having suffered a head injury during service.  The examiner should also consider the May 2006 buddy statement submitted by C.H., and the July 2007 statement submitted by the Appellant's aunt.

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Appellant and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




